UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 144 NOTICE OF PROPOSED SALE OF SECURITIES PURSUANT TO RULE SECURITIES ACT OF 1933 ATTENTION:Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale orexecuting a sale directly with a market maker. 1 (a) NAME OF ISSUER (Please type or print) (b) IRS IDENT. NO. (C) S.E.C. FILE NO. NATIONAL PENN BANCSHARES, INC. 23-2215075 10957 1(d) ADDRESS OF ISSUER STREET CITY STATE ZIP CODE (e) TELEPHONE NO. Area Code Number Reading
